FILED
September 25, 2020

TN COURT OF
WORKERS’* COMPENSATION
CLAIMS

Time 12:55 PML EASTERN

TENNESSEE COURT OF WORKERS’ COMPENSATION CLAIMS

BUREAU OF WORKERS’ COMPENSATION

PHILLIP CRICK,
DOCKET NO. 2020-03-0242
Employee,
STATE FILE NO. 13066-2020
Vv.
RFA NO. 2020250130
G.UB.MK CONSTRUCTORS, INC.
DATE OF INJURIES: 04/06/18'
Employer,

wee See? Sa See See? eee ee? Se? Seg Se

 

AGREED COMPENSATION ORDER OF DISMISSAL WITHOUT PREJUDICE

 

Upon Motion and Agreement of the parties and counsel, after telephonic mediation
with Specialist Del Grissom on Thursday, September 24, 2020, and the parties agreement
to an Order of Dismissal Without Prejudice of the Employee's alleged occupational
exposure illnesses and/or injuries arising from the Employee's work, from time to time,
for the Employer at various TVA sites during the time period of March 23, 2011 to April 8,
20182, as a commercial truck driver, the parties submit this Agreed Order for approval
and entry by the Court of Workers’ Compensation Claims.

While the parties dispute the compensability of the occupational exposures and
illnesses alleged in this matter, the parties stipulate that the Employee has a third party

tort suit pending arising from these same claims, and that the Employee is currently

 

' The date of injury and compensability of this claim is disputed. For the purposes of the Petition
for Benefit Determination in this matter, the date of injury used is the last date the Employee
worked for the Employer.

2 Employee worked at multiple TVA sites for Employer, and his work on the Kingston Fly Ash
Recovery Project is disputed.

1
working fulltime, without restrictions, as a truck driver with a valid Class A license and
DOT medical certificate, and/or operates his own furniture making and craft business,
Crick’s Crafts, but wishes to preserve his right to re-file his workers compensation claim
for occupational injuries and/or illnesses in the future.

WHEREFORE, based upon the agreement and stipulations of the parties at
mediation, the parties stipulate it is in the best interest of the Employee to dismiss
Employee's claims of an occupational injury with the Employer at this time, without
prejudice to the refiling of same, should he become partially or totally incapacitated from
working and provide medical proof that this incapacity is due to an occupational iliness
that is more than 50% related to the Employee's work for the Employer, considering all
causes, pursuant to T.C.A § 50-6-102(14) and T.C.A. § 50-6-303(a).

The Court taxes the filing fee of $150.00 to G.UB.MK under Tennessee
Compilation Rules and Regulations Rule 00800-02-21-.07 (2017), to be paid within five
business days of the entry of this Order. In addition, G.UB.MK shall prepare and submit
an SD-2 form within ten business days of the date of this Order.

IT IS SO ORDERED.
ENTERED September 25, 2020

Lisa 4. Lowe
_Lisa A. Lowe , JUDGE
Court of Workers’ Compensation Claims
APPROVED FOR ENTRY:

BRIDGEFRONT LAW GROUP, LLC
)

ff =

JOHN/BDUPREE, BPR#017339
616W.Hill Avenue, 2° Floor
Knoxville, Tennessee 37902
865-223-5184

Attorney for Employee

 

BERNSTEIN STAIR & McADAMS LLP

/ ff f
by & ( J
[A_2. te
KAREN/G. CRUTCHFIELD, BPR #016651
W. TYLER CHASTAIN, BPR #016029
116 Agnes Road
Knoxville, Tennessee 37919
865-546-8030
Attorneys for Employer
CERTIFICATE OF SERVICE

I certify that a copy of this Order was sent as indicated on September 25, 2020.

 

 

Name Mail Fax Via _ | Service sent to:
Email
John D. Dupree, X | johnbdupree14@gmail.com

Employee’s Attorney

 

 

Karen G. Crutchfield, x kcrutchfield@bsmlaw.com
Employer’s Attorney

 

 

 

 

 

funny, Sham
Penny Shrum, Cart Clerk
We.courtclerk@tn.gov